Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
This action is in response to applicant’s amendment of 03/01/2021. Claims 3-6 has been cancelled, claims 7-8 are new claims, and Claims 1-2 has been amended. 
Claims 1-2 and 7-8 are pending and have been considered as follows.  

Allowable Subject Matter
Claims 1-2 and 7-8 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Ohbayashi et al (US20120316704) teaches a vehicle remote operation system that remotely operates a vehicle V using a portable terminal 200, during the remote operation of the vehicle V by the portable terminal 200, when the cab of the vehicle V is not locked, a main control unit 112 of an on-board device 100 does not permit movement of the vehicle V. Therefore, the vehicle V can be remotely operated only when the cab of the vehicle is locked. As a result, it is possible to prevent a malicious person from getting in the vehicle V during the remote operation. In addition, 
Furthermore, Satsuden (JP2014073727) teaches a vehicle equipment control system that includes a passage detection unit 2 that detects passage of an occupant and transmits a radio signal, and a vehicle equipment control unit 3 that receives the radio signal sent from the passage detection unit 2 and controls vehicle equipment. The passage detection unit 2 is disposed outside a vehicle, detects passage of an occupant, and transmits passage information and identification information on the occupant as the radio signal to the vehicle equipment control unit 3. The vehicle equipment control unit 3 receives the passage information and identification information on the occupant from the passage detection unit 2, and drives and controls the vehicle equipment such as a seat 5 and steering wheel 6 according to the pieces of information.
In regards to independent claim 1 Ohbayashi et al and Satsuden, taken either individually or in combination with other art of record, fails to teach or render obvious:
wherein the facility includes a seat of the vehicle, wherein the theft prevention state is a state in which a state of the seat is changed to a state in which it is difficult to enter the vehicle cabin and to steal the vehicle and the articles in the vehicle cabin, wherein the theft prevention state is a state in which a back surface of a backrest of the seat faces a door in a vicinity of the seat among doors of the vehicle, and wherein the theft prevention state is a state in which the back surface of the backrest of the seat faces a side door near the seat, or a position of a rear seat in a front-rear direction is moved to be backward to bring the back surface of the backrest of the rear seat to be closer to a back door. 
In regards to independent claim 7 Ohbayashi et al and Satsuden, taken either individually or in combination with other art of record, fails to teach or render obvious:
wherein the facility includes a seat of the vehicle, wherein the theft prevention state is a state in which a state of the seat is changed to a state in which it is difficult to enter the vehicle cabin and to steal the vehicle and the articles in the vehicle cabin, wherein the theft prevention state is a state in which at least one of a position of the seat in a front-rear direction and a position of a backrest of the seat is moved to a state in which it is difficult to open a storage section provided in the vehicle cabin or to a state in which it is difficult to drive the vehicle, and wherein the theft prevention state is a state in which back surfaces of the backrest of a driver's seat and of a front passenger's seat faces a dashboard and a steering section, or back surfaces of the backrest of the driver's seat and of the front passenger's seat faces a side door and the dashboard or the steering section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667